Citation Nr: 0411693	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  99-17 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of carcinoma of the pancreas.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from September 1983 to 
August 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision in which 
the Department of Veterans Affairs (VA) regional office (RO) 
denied service connection for postoperative residuals of 
carcinoma of the pancreas and diabetes mellitus.

In November 2000, the Board remanded this matter to the RO 
for additional development.  The case was returned to the 
Board and in November 2002, the Board requested an opinion 
from the Veterans Health Administration concerning the 
likelihood that the veteran's current disability from 
postoperative residuals of pancreatectomy and diabetes 
mellitus are the result of disease he incurred in service.  
That opinion was received in February 2004, and the case is 
ready for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims has been obtained by 
VA.

2.  The veteran incurred a pancreatic tumor in service that 
required a pancreatectomy after his separation from service.

3.  The veteran has disability from diabetes mellitus that is 
proximately due to or the result of pancreatectomy.




CONCLUSIONS OF LAW

1.  The postoperative residuals of carcinoma of the pancreas 
was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  Diabetes mellitus is proximately due to the veteran's 
postoperative residuals of carcinoma of the pancreas.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disabilities from 
postoperative residuals of carcinoma of the pancreas and from 
diabetes mellitus that are related to disease he incurred 
during his active military service.  For the reasons and 
bases discussed below, the Board concludes that the veteran 
is entitled to service connection for postoperative residuals 
of carcinoma of the pancreas and from diabetes mellitus.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2003).

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran has service-connected disability from peptic 
ulcer disease, effective from August 1986.  

In August 1988, the veteran underwent an exploratory 
laparotomy after presenting to an emergency room at a private 
hospital with abdominal pain.  In emergency surgery, a peptic 
perforation was closed and a thorough examination of the 
abdomen was done.  A two-centimeter mass was noted above the 
lesser curvature of the stomach in the vicinity of the 
superior border of the pancreas.  A biopsy of the mass was 
taken and the tissue indicated that the veteran had an 
ulcerogenic tumor of the pancreas.

In September 1998, the veteran underwent elective surgery for 
pancreatectomy and splenectomy at the VA medical center in 
Dallas, Texas.  The physician who authored the hospital 
summary indicated that it was suspected that the veteran had
 . . . "peptic ulcer disease probably secondary to a 
gastronoma (sic) of the pancreas."  A gastrinoma is a 
gastric secreting islet cell tumor of the non-beta cells, 
usually found within the substance of the pancreas and is the 
usual cause for Zollinger-Ellison syndrome.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 680 (28th ed. 1994).  
Zollinger-Ellison syndrome is a triad comprising intractable 
peptic ulcers, extreme gastric hyperacidity, and gastrin-
secreting non-beta islet cells of the pancreas.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1644 (28th ed. 1994).  

Notes of treatment following the veteran's pancreatectomy 
indicate that he did well after the surgery.

The veteran was afforded a VA examination in June 2001.  The 
examiner reviewed the claims file and noted the veteran's 
history of in-service abdominal complaints and post-service 
surgery for closure of a perforated ulcer and biopsy of a 
pancreatic mass that was ultimately diagnosed as malignant 
gastrinoma.  The examiner further noted laboratory findings 
that were ". . . in the Zollinger-Ellison range."  The 
examiner confirmed a diagnosis of diabetes mellitus.  The 
examiner opined it was possible that in service, the veteran 
had the gastrinoma which produced the pancreatic tumor, and 
that the veteran's pancreatectomy resulted in his diabetes 
mellitus.  

In November 2002, the Board referred this matter to the 
Veterans Health Administration for a more definitive opinion.  
This was received in February 2004.  In this opinion, the 
reviewing physician studied the record and noted that the 
pancreatic tumor the veteran had was a gastrinoma.  He 
explained gastrinomas can also cause peptic ulcer disease and 
cited a recent study which indicated that the mean delay 
between symptom onset and diagnosis of gastrinoma was 5.2 
years.  In view of this, this physician concluded it is at 
least as likely as not that [the veteran's] gastrinoma was 
present during his active military service.  

The physician also noted that a pancreatectomy greatly 
increases the risk there will be insufficient production of 
insulin and that if the veteran had an intact pancreas, he 
may not have developed diabetes.  He, therefore, concluded it 
is at least as likely as not that that there is a causal 
relationship between the veteran's diabetes mellitus and his 
active military service.  

In the Board's view, the VA physicians' opinions discussed 
above are competent, credible, well informed and well 
reasoned.  Accordingly, it may be concluded that the onset of 
the veteran's pancreatic tumor occurred in service, such that 
service connection for the post operative residuals of its 
removal is warranted.  Further, the evidence is sufficient to 
conclude the veteran's diabetes mellitus is, as likely as 
not, proximately due to, or the result of the in-service 
pancreas disease and pancreatectomy.  Therefore, service 
connection for diabetes mellitus is also warranted.  

Given the favorable conclusion of this decision, no purpose 
would be served by undertaking any analysis to determine 
whether the duties to assist and notify the veteran have been 
met under the provisions of the Veterans Claims Assistance 
Act of 2000.  Any deficiency in that regard would be 
harmless.  


ORDER

Service connection for postoperative residuals of carcinoma 
of the pancreas is granted.  

Service connection for diabetes mellitus is granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



